Dismissed and Memorandum Opinion filed March 25, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00135-CR
____________
 
JOSEPH OSCAR NOWALK, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause No. 1194730
 

 
MEMORANDUM
OPINION
Appellant entered a “guilty” plea to aggravated assault with
a deadly weapon.  In accordance with the terms of a plea bargain agreement with
the State, the trial court sentenced appellant on January 6, 2010, to
confinement for three years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a pro se notice of appeal.  We
dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Frost, Boyce, and Sullivan.
Do Not Publish C Tex. R. App. P. 47.2(b)